DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
International Search Report
Philip Morris Prod. (WO 2013/178166 A1), Philip Morris Prod. (EP 2526787 A1) and Toft et al (US 4821749) were cited as “X” and/or “Y” references in the International Search Report for International Application PCT/ EP2015/070656, to which the instant application claims priority.
	WO 2013/178166 A1 is used in the rejections herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites the limitation “the first or the second target value of the first or the second tobacco characteristic” in Claim 32.  There is a lack of antecedent for the limitation in the claim.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 22-35 are rejected under 35 U.S.C. 103 as being unpatentable over 
WO 2013/178766 A1 in view of Fisher (Cigarette Manufacture, 11A Tobacco Blending), hereinafter Fisher, and as evidenced by Gillman (Determination of Ammonia in Tobacco and Smokeless Tobacco Products), Moshe et al (US 2012/0250025) and Pandolfino (US 2007/0034220).
Claims 22, 25, 27 and 28: WO 2013/178766 A1 discloses reconstituted tobacco sheets of homogenized tobacco material for use in forming tobacco rods for aerosol-generating articles.  The reconstituted tobacco sheets are obtained from homogenized and ground tobacco (reads on powder) produced from blends different types of tobacco to obtain a specific flavor (Abs; p 1, lines 3-6; p 3, lines 20-21; p 10, lines 25-34).  The tobacco sheets comprise at least 50% tobacco, or at least 70% tobacco on a dry weight basis (p 10, line 35 to p 11, line 1).  The sheets are formed from blends of tobacco to control properties of the tobacco such as flavor and perceived harshness (p 2, lines 13-16).  Blends of Virginia, Burley and Oriental tobaccos are disclosed (p 4, lines 14-35).  
WO 2013/178766 A1 does not disclose that the tobaccos are graded.  However, it is known in the art that tobacco is divided into types depending on their type (Virginia, Oriental, burley, etc.), which are further divided into groups, called grades, depending 
Also, Fisher teaches the following that is known to those of ordinary skill in the art:
Tobacco blending has been practiced for decades in order to provide consistent consumer satisfaction (p 346, INTRODUCTION).  
The blend is the single most important factor in determining the smoke quality of the product.  Through blending, the taste, character, irritation/harshness and strength can be altered to the desired brief.  The blender must be familiar with the smoke characteristics of each individual grade and tobacco type.  Extensive chemical and physical properties are essential tools to the blender (p 350, CIGARETTE MANUFACTURING).
Using graded tobaccos to form the blends would have been obvious to one of ordinary skill in the art to be able to control the properties of the blends.
WO 2013/178766 A1 does not disclose the amount of reducing sugars in the blends.  However, Fisher also teaches the following that is known to those of ordinary skill in the art:
There are significant chemical differences in the amount of reducing sugars and nicotine in Virginia, Burley and Oriental tobaccos (p 350, BASIC CHEMICAL COMPONENTS).  Typical amounts of reducing sugars in the flue-cured type (generally known as Virginia or bright tobacco) (8.0-25.0% weight basis assumed) and Oriental 
Fisher teaches a typical USA blended product comprises 25-35% flue-cured (reads on Virginia or bright) tobacco, 25-35% Burley tobacco, 3-15% Oriental tobacco (reads on aromatic tobacco), 3-10% cut rolled stem (reads on tobacco filler) and 10-25% reconstituted tobacco (INTRODUCTION, Table 11.1), dry weight basis assumed for percentages.  Therefore it would have been obvious to blend at least 30% bright tobacco, dry weight basis, as a typical amount that delivers satisfactory taste to smokers.  Alternatively, Fisher teaches that the blend is the single most important factor in determining the smoke quality of the product and obtaining the taste, character, irritation/harshness and strength.  Thus, the composition of the blend is a result effective variable and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain a tobacco blend of having the claimed amounts of bright tobacco by optimization to obtain the desired taste, character, irritation/harshness and strength of the product.
Using the typical American blend constituents and the typical amounts of reducing sugars, one of ordinary skill in the art can easily calculate that a blend comprising 30% bright tobacco with 20% reducing sugars and 15% Oriental tobacco with 15% reducing sugars would have at least 8.25% reducing sugars by dry weight basis (plus any added reducing sugars contained in the tobacco filler and reconstituted tobacco portions).  Many other blends can be readily envisioned that contain a claimed amount of reducing sugars.  Absent convincing evidence of unexpected results 
Claim 23: A mean ammonia content of Virginia tobacco (flue-cured tobacco) is about 0.045% by weight; a mean ammonia content for Burley tobacco is 0.28% by weight; and a mean ammonia content for Oriental tobacco is 0.035% by weight (see Gillman, p 8, section 5.2, Table 6).  By calculation, a blend of 30% bright tobacco, 35% Burley tobacco and 15% Oriental tobacco has a total ammonia content 0.11% on a dry weight basis.  Many other blends can be readily envisioned that contain a claimed amount of total ammonia.  Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a homogenized tobacco material having the claimed composition, including a claimed amount of total ammonia, with a reasonable expectation of success in obtaining a suitable tobacco blend for an aerosol-generating article.
Claim 24: The amount of nicotine in each of Virginia, Burley and Oriental tobaccos (dry weight basis assumed) significantly overlays the claimed range (Fisher, p 350, BASIC CHEMICAL COMPONENTS, Table 11.4).  Nicotine is the primary natural alkaloid in commercialized cigarette tobacco and accounts for about 90 percent of the alkaloid content (for evidence, see Pandolfino [0014]), therefore, the total amount of alkaloids in each of Virginia, Burley and Oriental tobaccos (dry weight basis assumed) 
Claim 26: Dark tobacco is not specifically required in the blends of WO 2013/178766 A1.  However, to the extent that dark tobacco includes Burley tobacco (it is noted that Burley tobaccos are recited in the instant Specification in the discussion of dark tobacco, [0020]), the amount of Burley tobacco in the typical American blends is from 25% to 35%,dry  weight basis assumed (Fisher, p 346, INTRODUCTION), which is in the claimed range.
Claim 29: WO 2013/178766 A1 discloses that the reconstituted tobacco sheets can contain between 1% and about 5% non-tobacco fibers on a dry weight basis, such as cellulose fibers or wood fibers, on a dry weight basis (p 11, lines 18-20 and 28-30).
Claim 30: WO 2013/178766 A1 discloses that the tobacco sheet can contain other additive such as binders to help agglomerate the particulate tobacco therein (p 5, lines 27-28; p 11, lines 5-17), but does not disclose the amount of binder in the homogenized tobacco material.  However, the courts have held that one of ordinary skill in the art would certainly tailor a mixture to proportions to reach desired function/properties of the product. It is by now well settled that where patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or the like, the burden is on the applicant to establish with In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955). In the present case, Applicants have advanced no objective evidence which establishes that using such ranges would produce anything other than expected results. 
Claim 31: WO 2013/178766 A1 discloses that the tobacco sheet used for rods in aerosol-generating systems can contain greater than 5% to about 30% aerosol forming materials on a dry weight basis (p 5, lines 5-7; p 11, line 36 to p 12, line 4).
Claims 32-33: WO 2013/178766 A1 discloses an aerosol-generating article comprising the reconstituted tobacco sheets gathered in a rod form (p 5, line 34 to p 6, line 2; p 7, lines 25-27).  A batch of aerosol-generating articles comprising the sheets gathered in a rod form would have been obvious.
Claims 34-35: WO 2013/178766 A1 discloses an aerosol-generating article comprising the sheets gathered in a rod form (p 5, line 34 to p 6, line 2; p 7, lines 25-27).  A batch of aerosol-generating articles comprising the sheets gathered in a rod form would also have been obvious.
Claims 34 and 35 are product claims.  Homogenized tobacco material having the claimed reducing sugar content and having a total ammonia content and a total alkaloids content and formed from a blended tobacco powder formed into reconstituted tobacco sheets (reads on a web), and one or a batch of aerosol-generating articles comprising the reconstituted tobacco sheets gathered in a rod form have been discussed above.  It is not clear what physical or chemical property is conferred to the final product, which is an aerosol-generating article comprising the reconstituted tobacco sheets gathered in a rod form, by the claimed 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748